Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Bosco on 11 July 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1: line 12, “a plurality of transition holes” has been changed to --the plurality of transition holes--.
Claim 1: lines 14-15, “the outlet of each of the liquid injection holes faces the end surface of the to-be-lubricated bearing” has been changed to --the outlet of each of the liquid guide holes is formed by the liquid injection holes--.
Claim 1: line 16, “a plurality of liquid injection holes” has been changed to --the plurality of liquid injection holes--.
Claim 1: lines 20-21, “two outlets” has been changed to --two of the outlets--.
Claim 1: line 21, “of the liquid injection holes” has been deleted.
Claim 2: line 3, “in a way of digging” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

each of the liquid guide holes comprises a transition hole and a liquid injection hole that communicates with each other; the transition hole is in communication with the liquid storage chamber; the plurality of the transition holes are uniformly distributed in a spaced manner along the circumferential direction of the ring body; the outlet of each of the liquid guide holes is formed by the liquid injection holes; the plurality of the liquid injection holes are uniformly distributed in a spaced manner along the circumferential direction of the ring body; and the diameter of the plurality of liquid injection holes is smaller than a diameter of the transition holes; wherein each liquid injection hole penetrates through the ring body and forms two outlets respectively in two end faces of the ring body, and the outlets located in the same end face of the ring body are uniformly distributed in a spaced manner along the circumferential direction of the ring body; and wherein the volume of the liquid storage chamber is greater than or equal to the sum of the volume of all transition holes and all liquid injection holes, and the volume of each transition hole is greater than or equal to that of the corresponding liquid injection hole.

Although the prior art discloses some features of claim, the prior art does not disclose the relative volumes of the storage chamber, transition holes and injection holes. None of the prior art discusses this feature, nor are the drawings said to be to scale.  Furthermore, Applicant has a motivation for providing the specific volumes.  One of ordinary skill in the art would could not arrive at the invention without making unsupported assumptions regarding the prior art (such as the sizes shown in the unscaled drawings) and/or without the use of impermissible hindsight reconstruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656